DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 15/011241 and 62/109553 filed 1/29/2016 and 1/29/2015, respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,609,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patented claims. Examiner maps Claim 1 of the patent to Claim 1 of the claims here. Instant Claim .
Instant Claim 1
Patent 10,609,105 Claim 1
Notes
1. A system for streaming music on mobile devices having limited support for streaming, comprising:
1. A system for streaming music, comprising:
The instant claims are less limited
a microprocessor, and a media application executing thereon that is adapted to receive a request for portions of media content to be retrieved from a media server, to be played at a media device;
a media device including a microprocessor, and a media application executing thereon that is adapted to receive requests for portions of media content to be retrieved from a media server, to be played at the media device,

wherein the media server stores items of media content as media content files;
The instant claims are less limited
a decoder module that, in response to the request for portions of media content to be retrieved from a media server, communicates a request to a framer module for chunks of media content to be decoded;
wherein the media application is configured to, with the media device, in response to receiving the a request for a particular portion of media content to be retrieved from the media server, said particular portion of media content associated with a seek position and a selected part of a media content file stored at the media server; determine, based on the seek position, a corresponding number of frames of media content to be decoded; determine if an associated frame data has been previously fetched from the media server and is available in a first buffer at the media device;
A particular portion of media content associated with a seek position is a chunk, which is one or more frames. The instant claims are less limited.

determine a corresponding byte range of media content stored within the media content file at the media server; determine if any of an associated byte data has been previously downloaded and is available in a second buffer at the media device;
The instant claims are less limited, see also the next limitation where the request feature runs together in both elements.
and the downloader module, that, in response to receiving the request for a byte range of media content, communicates a request to the media server, for downloading the media content corresponding to the byte range requested by the framer module, for use in providing the portions of media content to be played at the media device.
communicate a HTTP request including a range header to the media server, to download the media content associated with the corresponding byte range for the associated byte data that has not been previously downloaded; and wherein for the particular portion of media content, the corresponding frames of media content includes a plurality of additional frames before and after the particular portion of media content to be decoded, and wherein the plurality of additional frames are dropped. during playing of the media content by: determining a frame length; and setting a start point and a 
.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-3, 6, 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 claims “wherein the processing of the media content includes” but Claim 1 does not reference processing media content.
Claim limitations “decoder module” “framer module” and “downloader module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Module is a nonce word that stands in for “means for,” the terms are followed by functions, and the claims do not include structure sufficient for performing the functionality. The structure for a function performed by software is an algorithm of sufficient specificity, and the specification discloses MPEP 2161.01. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub. 2011/0238747) in view of Luby (US Pub. 2013/0007223).
With respect to Claim 1, Yu teaches a system for streaming music on mobile devices having limited support for streaming, comprising: a microprocessor, (para. 19; processor. Examiner notes that a mobile device is in the preamble and thus not given patentable weight, but notes that para. 19 discloses a client with cellular networking, which suggests a mobile phone, but regardless making portable is not a patentable distinction, see MPEP 2144.04.)
and a media application executing thereon that is adapted to receive a request for portions of media content to be retrieved from a media server, to be played at a media device; (paras. 3, 19; player application, browser application, requesting media file from a server. paras. 60-61; client requests media file, the file is stored as chunks and chunks may be separately served. See also para. 35; client requests media content. para. 38; request can be for truncated pieces of media or pieces of media from different sources. A request may be initiated as a request for a time, see para. 66; request for video beginning at time 250ms to 333ms.)
a decoder module that, in response to the request for portions of media content to be retrieved from a media server, communicates a request to a framer module for chunks of media content to be decoded; (paras. 3, 46; video decoder. Para. 66; request for time is converted via index into a request for a frame. Paras. 29-30; mapping of time to frame to byte. Para. 22; chunk size can be as granular as a frame. See also para. 61; client request is for download of the first segment.)
a framer module that, in response to receiving the request for chunks of media content, transforms requested chunk indexes into byte positions, (paras. 29-30; time to byte mapping. Para. 40, 65-66; frames includes byte range they cover.)
for use in providing the portions of media content to be played at the media device. (para. 4; media players play media.)
Yu, however, does not explicitly teach a request for byte ranges of media content.
Luby, however, does teach and communicates a request to a downloader module for a byte range of media content; and the downloader module, that, in response to receiving the request for a byte range of media content, communicates a request to the media server, for downloading the media content corresponding to the byte range requested by the framer module, (para. 114; requests for file includes a byte range. See also Yu, para. 66; client requests time range, or para. 60; client requests chunk, or para. 22; chunk may be a single frame. See also paras. 29-30; mapping of time to frame to byte. In other words, a client may request content by any of a time, a chunk, a frame or a byte range, and a mapping exists to equate all of the above.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Yu with the byte-range request of Luby in order to request only part of a file.

With respect to Claim 2, modified Yu teaches the system of claim 1, and Yu also teaches wherein each piece of media content is stored or provided in the form of an MP3 file, (para. 24; mp3)
and wherein each chunk is a group of one or more frames of the MP3 file.  (para. 24; each chunk is a sequence of frames. Para. 22; chunk size may be a single frame)

With respect to Claim 3, modified Yu teaches the system of claim 1, and Yu also teaches wherein the processing of the media content includes decoding one or more additional frames before and/or after a chunk to be decoded, (para. 62; audio frames may be indexed in intervals of 250ms or be of variable size. Para. 66; in request to a time frame of 250-333ms, the server returns a chunk that starts before 250ms and goes beyond 333ms, which includes frame 3, which runs from 300-399. Thus in response to a particular request, the server may return additional, unneeded data because of the way it chunks files.)
(para. 78; user starts and stops the stream as desired. para. 45; dropping of frames to accomplish movement within the stream. See also Luby para. 128; start time used to perform seamless switching.)

With respect to Claims 4-6, they are substantially similar to Claim 1-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claims 7-9, they are substantially similar to Claim 1-3, respectively, and are rejected in the same manner, the same art and reasoning applying. In addition, Yu also teaches a non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computer devices cause the one or more computer devices to perform the steps comprising: (para. 72; hard drive)


Alternate Grounds
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub. 2011/0238747).
With respect to Claim 1, Yu teaches as above, and under this ground of rejection Yu also teaches and communicates a request to a downloader module for a byte range of media content; (para. 3; client requests a byte range.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Yu with the byte-range request of Yu’s Background in order to request only part of a file.
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
	Examiner is the same Examiner from parent Application 15/011241, now issued as Patent 10,609,105. The claims are the same as they originally were in the parent, and the same rejection is proper. In addition, because the parent has now issued, a double patenting rejection is proper. All claims are rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449